Citation Nr: 0515000	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include major depression, 
generalized anxiety disorder, panic disorder, and alcohol and 
drug abuse.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from June 1967 to 
March 1971.  His discharge for a second period of military 
service, from May 1975 to February 1979, was determined to 
have been under dishonorable conditions in an August 1979 
administrative decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In a January 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  
Subsequently, in a March 2000 joint motion, the veteran and 
the Secretary of Veterans Affairs (Secretary) argued that the 
January 1999 decision, to the extent it addressed the issue 
of entitlement to service connection for PTSD, should be 
vacated and that the case should be remanded to the Board for 
further development.  The United States Court of Appeals for 
Veterans Claims (Court) granted this joint motion for remand 
in April 2000.

Also, in January 1999, the Board remanded the claim of 
entitlement to service connection for alcohol and drug abuse, 
generalized anxiety disorder, panic disorder, and major 
depression back to the RO for further development, and this 
issue has been recertified to the Board.  The Board again 
remanded this case in September 2000, October 2003, and 
August 2004.

The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD, to include major 
depression, generalized anxiety disorder, panic disorder, and 
alcohol and drug abuse, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran did not participate in combat with the enemy 
during service, and his PTSD has not otherwise been shown to 
be attributable to a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated as a result of 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him VA 
examinations addressing his claimed disorder.  The RO has 
also contacted the United States Armed Services Center for 
Research of Unit Records (CURR) in an attempt to corroborate 
his reported in-service PTSD stressors.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2004 letter.  By this  letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed November 1993 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With regard to PTSD, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires current medical evidence 
establishing a clear diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  However, 
if it is determined that the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone is not sufficient 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain some corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that, in reporting stressors, 
the veteran is not required to corroborate "every detail," 
such as his proximity to and participation in attacks.  
Rather, the fact that he was stationed with a unit present 
during such attacks "would strongly suggest" exposure.  
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  

In this case, the veteran's service medical records are 
negative for any psychiatric disorders, although two pre-
service nervous breakdowns are noted in his May 1967 Report 
of Medical History.  However, numerous VA and private medical 
records reflect a current diagnosis of PTSD.  The first 
evidence of this disorder is a report of VA hospitalization 
from October to December of 1991, which contains a diagnosis 
of "[p]robable post-traumatic stress disorder."  A VA 
psychiatric hospitalization report, covering a period from 
January to July of 1992, contains an Axis I diagnosis of 
chronic and severe PTSD.  The report of a May 1993 VA 
psychiatric examination contains diagnoses of chronic and 
severe PTSD, with depression; panic disorder without 
agoraphobia; and alcohol abuse in partial remission.  The 
examiner who conducted this examination noted the veteran's 
reported history of traumatic events in Vietnam and indicated 
that "[t]he veteran has experienced an event that is outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone."  Similarly, the 
examiner who conducted the veteran's May 1994 VA psychiatric 
examination diagnosed moderate PTSD and a history of alcohol 
abuse and commented that the veteran "experienced traumatic 
incidents" in Vietnam.

As noted above, however, the veteran's diagnosis of PTSD must 
be based on a corroborated in-service stressor for service 
connection to be warranted.  While the veteran's examiners 
have related his PTSD to service, such medical nexus evidence 
is insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during his service in 
Vietnam or experienced a verifiable in-service stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
military commendations, as listed in his DD Form 214N, and 
observes that he received the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, and 
the Armed Forces Expeditionary Medal.  There is no indication 
that he received any combat-related citations, such as the 
Purple Heart or the Combat Infantryman Badge.  The Board also 
observes that the veteran's service medical records do not 
reflect any combat-related injuries, such as a shrapnel 
wound.  

As such, the Board has considered the veteran's reported in-
service stressors.  In a November 1994 statement, the veteran 
indicated that he witnessed and participated in unspecified 
civilian atrocities in Vietnam.  He noted that he was 
subjected to rocket and mortar attacks while assigned to the 
U.S.S. Tappahannock, and he indicated that such incidents 
took place during the summer of 1969.  He also described 
sniper attacks.  Additionally, he indicated that three of his 
friends were killed and/or wounded in Vietnam.  The Board 
also observes that, in a March 1997 statement, the veteran 
reported an incident in which patrol boats opened fire on 
Vietnamese fishing boats.

In view of the veteran's reported stressors, the RO contacted 
CURR in order to verify such reported stressors.  Materials 
received from CURR include logs from the U.S.S. Tappahannock 
and confirmation that the veteran's three friends were, in 
fact, killed in action in Vietnam.  However, the logs from 
the U.S.S. Tappahannock do not confirm either the rocket and 
mortar attacks, although such attacks were quite common, or 
the attack on Vietnamese fishing boats reported by the 
veteran.  Moreover, there is no indication from the record 
that the veteran witnessed the deaths of his three friends; 
in fact, in a March 1997 statement, the veteran noted that he 
did not find out about these deaths until he read about them 
in a newspaper.  

Pursuant to the March 2000 joint motion for remand, VA has 
pursued the questions of whether the veteran's PTSD could 
have been related to confirmed deaths of his three friends in 
Vietnam and whether learning of these deaths constituted a 
sufficient "stressor."  See 38 C.F.R. § 4.130.  The Board 
observes that this question constituted the chief basis for 
the March 2000 joint motion. 

Accordingly, the veteran underwent a further VA examination 
in January 2000, with an examiner who reviewed his claims 
file.  This examiner rendered Axis I diagnoses of recurrent 
depression episodes, a history of alcoholism, and a history 
of marijuana use; and Axis II diagnoses of a personality 
disorder and PTSD.  The examiner noted that the the veteran 
"had been repeatedly exposed to proximity of the war zones 
and had been in various stressors."  These incidents, 
including seeing dead soldiers and moving body bags, had 
resulted in flashbacks and other triggers of memories of 
Vietnam, which were "all depressing to the veteran."  As 
such, the examiner found that "[h]is recurrent depressive 
episode has in part some consultation to his past military 
experiences."  However, in a March 2001 addendum, the 
examiner asserted that the "stressor" in the present case 
consisted of the incidents involving the killing of 
Vietnamese nationals and the exposure to enemy fire in Cam 
Rahn Bay.  The traumatic event was noted to be "not related 
to 'reading about the death of 3 acquaintances.'"   

Similarly, in a February 2004 VA PTSD examination report, the 
examiner noted that the veteran found the three noted deaths 
to be stressful, but "it is hard to picture this as being 
one of the types of stressors described in the DSM-IV."  The 
examiner indicated that it was "hard to fathom that merely 
reading about some of the deaths, however tragic that it 
might be, would be a stressor at such a level that would lead 
to [PTSD]."  The Board observes that this examiner reviewed 
the veteran's claims file in conjunction with the 
examination.

In this case, the Board acknowledges that multiple post-
service medical records reflect a diagnosis of PTSD.  
Nevertheless, the veteran has not been shown to have engaged 
in combat with the enemy during his service in Vietnam, and 
the record is devoid of a clear diagnosis of PTSD based upon 
a verifiable stressor.  Specifically, the veteran's claimed 
stressors of mortar and sniper attacks and witnessing attacks 
on Vietnamese nationals have not been corroborated through 
materials supplied by CURR.  While the deaths of the 
veteran's three friends in Vietnam have been confirmed, 
multiple VA examiners addressed the medical question of 
whether learning of such deaths constituted a stressor in the 
present case and found that these deaths did not represent 
the stressor upon which the current PTSD diagnosis was 
predicated.  

Under 38 C.F.R. § 3.304(f), service connection for PTSD is 
warranted only in cases of a diagnosis of PTSD based upon a 
verifiable in-service stressor.  As such, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to service connection for PTSD is 
denied.


REMAND

The Board, in considering the veteran's claim for service 
connection for a psychiatric disorder other than PTSD, is 
aware that this matter has been pending for more than a 
decade and has previously been the subject of multiple prior 
remands.  However, the Court has determined that a remand by 
the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  See generally 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

In its most recent remand, in August 2004, the Board 
requested that the veteran be afforded a VA examination to 
determine the nature and etiology of all current psychiatric 
disorders other than PTSD.  The examiner was specifically 
directed to render an opinion as to whether it was "at least 
as likely as not" (e.g., a 50 percent or greater 
probability) that any such disorders were etiologically 
related to the period of honorable service from June 1967 to 
March 1971.  The Board's basis for seeking such information 
was the combination of prior diagnoses of non-PTSD 
psychiatric disorders, including major depression, panic 
disorder without agoraphobia, generalized anxiety disorder, 
and dissociative disorder; and repeated references to 
stressful in-service incidents in the veteran's prior VA 
psychiatric examination reports.   

The veteran was subsequently afforded a VA psychiatric 
examination in October 2004.  In multiple respects, however, 
this examination report is inadequate.  First, while the 
examiner rendered a diagnosis of PTSD, he did not clearly 
indicate whether other current diagnoses were present.  The 
examiner noted a history of pre-service depression but did 
not clarify whether this disorder was still present, and he 
did not comment in any manner on the prior diagnoses of 
psychiatric disorders and whether they were still applicable.  
The examiner merely noted that there was no evidence that the 
veteran's PTSD was "more likely than not related to the 
experiences" in service.  Moreover, and confusingly, the 
examiner indicated that the veteran "was predisposed to 
react strongly to any problem that most people would consider 
merely being part of the military."  The examiner also noted 
that the veteran's "current problems" were not shown to be 
"50 percent or greater probability more likely to be related 
to military experiences than they are to his traumatic 
childhood experiences," and he further stated that there was 
"no evidence that his problems did not stem from his 
difficulties which pre-existed his military service."  

Again, the Board regrets a further remand in this case.  
However, the evidence presently of record is demonstrably 
insufficient to provide the Board a basis for reaching a 
decision in this case.  Accordingly, this matter must be 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disorders other than PTSD.  
If possible, this examination should be 
conducted by a VA psychiatrist who has 
not examined the veteran since the 
Board's September 2000 remand.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Moreover, this examiner 
is reminded that, while the veteran's 
diagnosis of PTSD is well-documented in 
the record, it his other claimed 
psychiatric disorders, and not PTSD 
itself, that are of primary interest to 
the Board in the matter at hand.

Based on the examination results and the 
claims file review, the examiner should 
clearly indicate whether the veteran 
currently suffers from any chronic 
psychiatric disorders other than PTSD.  
If so, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current psychiatric disorder(s) is/are 
etiologically related to his period of 
honorable service from June 1967 to March 
1971.  If no psychiatric disorders are 
found, the examiner should explain this 
finding in view of the previous diagnoses 
of major depression, panic disorder 
without agoraphobia, generalized anxiety 
disorder, and dissociative disorder, 
noted above.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

2.  Then, the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder other than PTSD, to 
include major depression, generalized 
anxiety disorder, panic disorder, and 
alcohol and drug abuse, should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


